DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been overcome by amendment.  The drawings filed February 8, 2021 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vertically extending support structure" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the rear side are are moved closer together” in line 31.  This recitation is grammatically vague.
Claim 1 recites the limitation “is mounted to vertical back posts” in lines 34 to 35.  It is unclear if these vertical back posts are intended to represent the same structure as the previously set forth “vertical back posts”.  See line 19.
Claim 13 is indefinite as it depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Oliveira (20080143166).

Note a foldable seat comprising: a vertically extending support arrangement (26, 26, 28, 28) for being mounted to a surface and having a vertical axis (along any of the legs or between 42 and 42) and a horizontal plane (see Figure 4), the vertically extending support arrangement comprising opposite top and bottom ends along the vertical axis and a geometric outer perimeter in the horizontal plane having a perimeter size (see Figure 4) and defining opposite front and rear sides and opposite lateral sides (see Figure 4); a seat member (18) being removably mounted to the top end of the vertically extending support arrangement to overly the top end of the vertically extending support arrangement; and a pivot assembly (38, 34) mounted to the vertically extending support arrangement at the top end thereof for pivoting about a pivot axis (44) parallel to the vertical axis; the vertically extending support arrangement comprises four spaced apart legs (26, 26, and 28 and 28 below members 34 and 38) positioned about the pivot axis, the four spaced apart legs comprising one pair (26 and 26) of adjacent legs thereof positioned at the front side and another pair (28 and 28 below members 34 and 38) of adjacent legs thereof positioned at the rear side; a back structure (28 and 28 above members 34 and 38, and 16) vertically extending from the top end of the vertically extending support arrangement, the back structure comprising a pair (28 and 28 above members 34 and 38) of spaced apart vertical back posts defining respective top free ends thereof, each of the pair of vertical back posts being contiguous with a respective one of the pair of adjacent legs thereof positioned at the rear side, the back structure comprises a removable top horizontal backrest member (16) mountable to the top free ends of the vertical back posts, wherein the pivot assembly comprises connectors (34 and 38) for connecting diagonally disposed legs, the connectors being connected together at the pivot axis (by 42), wherein pivoting the pivot assembly provides for moving the vertically extending support arrangement between folded (Figure 3) and unfolded (Figures 1 and 4) positions respectively decreasing and increasing the perimeter size, wherein the vertically extending support structure is moved to the folded position, the pair of adjacent legs at the front side are moved closer together (see Figure 3), the pair of adjacent legs at the rear side are are moved closer together (see Figure 3), and the pair of spaced apart vertical back posts are moved closer together (see Figure 3), wherein when the seat member is mounted to the vertically extending support arrangement and/or when the backrest member is mounted to vertical back posts, the pivot assembly is blocked from pivoting (see Figures 1 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira (20080143166) in view of Hill (20080169389).
The primary reference shows all claimed features of the instant invention with the exception of the pivot assembly comprising a cylindrical hinge defining the pivot axis.
The secondary reference conventionally teaches constructing a furniture assembly with a pivot assembly comprising a cylindrical hinge (36 and 32 and/or 34) defining a pivot axis.  See Figures 1 and 7.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify the primary reference in view of the teachings of the secondary reference by substituting a for the hinge of the primary reference, a cylindrical hinge which defines the pivot axis.  This modification provides an alternate, equivalent hinge configuration for the pivot assembly, wherein either type performs equally as well in defining a vertical pivot axis.  There is no advantage gained or problem solved by choosing one over the other.  The choice of hinge types is merely a design consideration.

Response to Amendment/Arguments
Applicant’s response filed August 2, 2022 has been fully considered.  Remaining issues are described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Furniture structure having sets of legs that are pivoted at a central point for selective folding is shown by Reinhart et al (10368635).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/August 5, 2022                                           Primary Examiner, Art Unit 3636